—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered March 28, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s plea allocution demonstrates a voluntary and intelligent waiver of his right to appeal from all rulings made by the trial court in connection with his case, including the sentence, which defendant now challenges solely on the ground of excessiveness (see, People v Allen, 82 NY2d 761). Taken in context, the court’s remarks concerning defendant’s waiver of his right to appeal cannot be viewed as a limitation on the scope of defendant’s waiver, but rather as an indication that the waiver was intended to be all encompassing (supra).
In any event, we perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.